DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on September 2, 2022 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.

Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed May 18, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The present claims now recite, “an egg-laying hen” and while the specification provides examples of poultry applicant does not expressly provide the bounds of “egg-laying hens”. The definition of “hen” provided by Merriam -Webster.com, is:  

    PNG
    media_image1.png
    492
    1194
    media_image1.png
    Greyscale

It is unclear if the claims encompass every species of female birds and/or females of various aquatic animals, or if the claim is directed to every species poultry or every species of chickens. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 65 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al., CN104738355 in view of Hou CN104351478 and in further view of Lara, et al. Impact of Heat Stress on Poultry Production.  
Regarding claims 65 and 69, He teaches a feed additive (and method of feeding) comprising N-acetylcysteine (acetylcysteine) as an effective ingredient to “promote the synthesis of GSH in vivo, increase the GSH content in tissues, inhibit the acute and chronic inflammatory reactions caused by oxidative stress, and is widely used in the prevention and treatment of diseases caused by free radical metabolism disorders” (page 2, ¶4). He further teaches the feed additive “greatly improves the growth rate of the broiler, improves the feed conversion rate, and can reduce the mortality of the broiler and improve the breeding income by effectively preventing the nutritional metabolic diseases caused by heat stress” (page 2, ¶9). He teaches the feed composition comprises 30-50% NAC and wherein the feed additive is added to the poultry feed in an amount of 0.2 to 0.5% by mass of the feed (page 1, last paragraph- page 2, ¶3). 
He does not expressly disclose feeding NAC (acetylcysteine) at a rate of 1mg to 5mg per kg of body weight per day; however, as the presently feeding rate is not shown to be critical and since He teaches NAC (acetylcysteine) is used to prevent and treat inflammatory reactions and diseases in poultry, it would have been obvious to one having ordinary skill in the art to optimize the feeding rate of NAC (acetylcysteine), through routine experimentation, based on the specific needs of the birds. As such, one would have been motivated to determine the optimum feeding rate of NAC (acetylcysteine) based on the size and nutritional need of the bird and to effectively treat the bird for its level of heat stress.  
Moreover, Hou also teaches a functional amino acid feed additive comprising NAC (acetylcysteine) “for use in livestock and aquatic animal feed, which can improve intestinal health, promote growth, improve feed conversion efficiency, and reduce disease incidence” (page 2) and teaches feeding the acetylcysteine composition to poultry in amounts to provide the optimum response (pages 2-4). Thus, given that the prior art teaches NAC (acetylcysteine) is known to improve the health and feed conversion efficiency of poultry and Hou teaches the amount added to feed can be adjusted to provide optimum response, it would have been extremely obvious for one to optimize the amount of NAC (acetylcysteine) in the invention of He needed to improve the health and feed conversion efficiency of the poultry. Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).   
Applicant’s limitation relating to “a feed conversation rate” is directed to the intended use of the claimed “agent” and does not impart any material difference to the composition of claim 65.  The NAC (acetylcysteine) disclose by the prior art is expected to exhibit the same inherent properties when fed to egg laying birds. Nonetheless, it is noted that He does not expressly recite, “the feed conversion rate being defined as an amount of feed given to a total weight of eggs laid”. 
Lara teaches the impact of heat stress on poultry production and states:
“[h]eat stress is one of the most important environmental stressors challenging poultry production worldwide. The detrimental effects of heat stress on broilers and laying hens range from reduced growth and egg production to decreased poultry and egg quality and safety (Abstract)… heat stress impairs overall poultry and egg production by modifying the bird’s neuronedocrine profile both by decreased feed intake and by activation of the HPA axis. In general, birds react similarly to heat stress, but express individual variation of intensity and duration of responses, which may also be affected by intensity and duration of the heat stress event” (page 358);

“Productivity of laying hens flocks may also be affected by a multitude of factors, including environmental stress (such as heat stress), which is probably one of the most commonly occurring challenges in many production systems around of the world. Decreased feed intake is very likely the starting point of most detrimental effects of heat stress on production, leading to decreased body weight, feed efficiency, egg production and quality [44,61]. However, in addition to decreased feed intake, it has been shown that heat stress leads to reduced dietary digestibility, and decreased plasma protein and calcium levels [62–64]. In a recent study [44], a 12-day heat stress period caused a daily feed intake reduction of 28.58 g/bird, resulting in a 28.8% decrease in egg production. Star et al. [65] reported a reduction of 31.6% in feed conversion, 36.4% in egg production, and 3.41% in egg weight in laying hens subjected Animals 2013, 3 361 to heat stress. In another study [66], heat stress caused decreased production performance, as well as reduced eggshell thickness, and increased egg breakage. Additionally, heat stress has been shown to cause a significant reduction of egg weight (3.24%), egg shell thickness (1.2%), eggshell weight (9.93%), and eggshell percent (0.66%) [12]. Corroborating these reports, Mack et al. [7] also observed decreased egg production, egg weight and egg shell thickness in laying hens subjected to heat stress. An interesting series of experiments [67] demonstrated the increasing detrimental effect that chronic heat stress has on egg production. In these experiments, a reduction of 13.2%, 26.4% and 57% occurred in egg production in laying hens subjected to heat stress during 8–14 days, 30–42 days and 43–56 days, respectively. In another study [61], a marked decrease in egg production (28.8%), feed intake (34.7%) and body weight (19.3%) was also observed in laying hens subjected to chronic heat stress, during a 5-week period. Although much variation of effects is observed between many of the studies published, the consistent finding of significant impacts of heat stress on egg production and quality is noteworthy. The variability of the effects reported may be easily explained by the use of birds of different age or genetic background, as well as due to variable intensity and duration of the heat stress treatments applied” (page 360-361); 

“Oxidative stress is the starting point of the intestinal permeability dysfunctional process. Under heat stress conditions, increased concentrations of reactive oxygen species (ROS) occur leading to increased intestinal permeability, which in turn facilitates the translocation of bacteria from the intestinal tract.” (page 362); 

“Finally, it is important to mention that intervention strategies to deal with heat stress conditions have been the focus of many published studies, which apply different approaches, including environmental management (such as facilities design, ventilation, sprinkling, shading, etc.), nutritional manipulation (i.e., diet formulation according to the metabolic condition of the birds), as well as inclusion of feed additives in the diet (e.g., antioxidants, vitamins, minerals, probiotics, prebiotics, essential oils, etc.) and water supplementation with electrolytes” (page 363).
 
Thus, as taught by Lara, it is known in that art that heat (oxidative) stress is detrimental and effects both broilers and laying hens (Abstract) and decreases egg production (a total weight of eggs laid) in laying hens (page 360-361). Lara also teaches that interventions such as adding “feed additives in the diet (e.g., antioxidants, vitamins, minerals, probiotics, prebiotics, essential oils, etc.)” (page 363) is a known treatment for heat stress in poultry. Therefore, it is obvious that the NAC (acetylcysteine) of He, which is taught to “inhibit the acute and chronic inflammatory reactions caused by oxidative stress, and is widely used in the prevention and treatment of diseases caused by free radical metabolism disorders” (page 2, ¶4), would improve “a feed conversion rate for poultry”, as defined by applicant, for laying hens. Given the teaching that the NAC (acetylcysteine) composition improves “a feed conversion rate”, it would have been obvious to a person having ordinary skill in the art to modify the invention of He to also feed egg laying birds the NAC (acetylcysteine) in effective amounts to improve their egg production (feed conversion rate).
Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks, it is noted that the present claims now recite, “an egg-laying hen” and as stated above, it is unclear as to what exactly “egg-laying hens” encompass. 
It is also noted that remarks pertaining to the rejection under 35 USC 103 are not persuasive since the Tsubaki Declaration is not deemed sufficient to support criticality of the claimed range.
Allegation of unexpected results must be supported by evidence which shows “that the differences in results are in fact unexpected and unobvious” (MPEP 716.02 (b)) and neither applicant’s remarks or the Tsubaki Declaration provides said evidence. The prior art clearly teaches that a diet comprising an effective amount of N-acetylcysteine (acetylcysteine) improves egg production and the feed conversion rate of broilers (see rejection). It is also noted that Hou (CN104351478) teaches that a concentrated feed comprising N-acetylcysteine can replace a portion of livestock feed and improves feed conversion efficiency (page 2-4 and 7). Thus, the art teaches that one can reduce the amount of feed by supplementing with an agent comprising acetylcysteine.
 Therefore, applicant’s result of “feeding the egg-laying hens at the claimed rate achieved an improved egg production and reduction in feed intake (feed demand)” is not unexpected or unobvious since it is taught by the prior art. 
Secondly, allegations of unexpected results must be commensurate in scope with the claimed invention and “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).” (see MPEP 716.02 (d)). As stated above, the present claim states “egg-laying hens” and as evidenced by Merriam -Webster.com, “egg-laying hens” would encompass every species of egg-laying birds and aquatic animals; however, the example provided in the Tsubaki Declaration is only “co-test chickens”. Applicant provides no supportive evidence of unexpected results for the entire claimed range of “egg-laying hens” and no evidence which allows one skilled in the art to reasonably determine a trend over the broader claimed range. Furthermore, applicant has failed to provide a sufficient number of test both inside and outside of the presently claimed range of “1mg/kg to 5 mg/kg”. The Tsubaki Declaration only provides examples of “0mg, 0.5mg, 1mg, and 10mg/kg of body weight per day”. There are no examples of data points within the claimed range or around the higher claimed end point. The provided examples are not considered “a sufficient number of test both inside and outside the claimed range to show the criticality of the claimed range”.
 Lastly, “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).” (MPEP 716.02 (e)). Applicant provides no such comparison. 
Moreover, regarding the data provided in the Tsubaki Declaration, ¶7 states, “I found that in order to improve the feed conversion rate of an egg-laying hen, there needs to be a balance of egg production rate, egg weight, and feed intake (feed demand).” However, this is not a surprising “finding”. It is widely known in the art that the feed conversion rate is a rate measuring the efficiency with which the bodies of livestock convert animal feed into the desired product. Of course a balance of “egg production rate, egg weight, and feed intake (feed demand)” is needed for one to be profitable (efficient). It would make no sense for one to spend more on production/ animal feed than what one profits.  ¶7 further states, “The amount of feed given is determined as a product of the feed intake (feed demand), the number of birds, and the survival rate.” However, the data provided in Tables 1 and 2 mentions nothing regarding the survival rate (¶8 also states the survival rate is critical in determining the feed conversation rate). It is unclear how this critical component impacted the feed conversation rate and if the 20 chickens in each zone were the same 20 chickens throughout each week or if some did not survive and/or were replaced or not. Also, since egg production rate is expected to vary amongst breeds and applicant has not clearly stated what breed of chicken the data is based on, it is unclear if there are other factors which would affect egg production rate or average egg weight. 
Moreover, the use of “feed intake (feed demand)” is confusing give the difference in the meaning of “intake” and “demand”. Feed intake is understood to be the amount of feed consumed by the chickens and the consummation can differ from the amount needed for a flock size. For example, just because one calculates 100grams of feed is needed for a particular flock size and provides the 100grams to the flock, it does not necessarily mean the flock consumed the entire 100grams of feed. It is unclear if the data is based on what was actually ate (intake) or what was fed (demand). The Tsubaki Declaration fails to clearly explain the data provided in Tables 1&2.
Applicant’s remarks and the Tsubaki Declaration are not persuasive in overcoming the rejections of record or for a showing of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Lela S. Williams/            Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/Primary Examiner, Art Unit 1799